Citation Nr: 1508959	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  08-13 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a psychiatric disorder, to include depression, to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to December 1988.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2008 and September 2008 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

As noted in previous remands, the Veteran has raised informal claims that have not yet been addressed by the RO.  As no action has been taken with respect to these issues, the Board is again referring the following claims to the RO:  (i) entitlement to service connection for chemical dependency; (ii) entitlement to an increased evaluation for strain of the left knee with degenerative joint disease, currently evaluated as 10 percent disabling; (iii) entitlement to an increased evaluation for degenerative joint disease of the right knee, currently evaluated as 10 percent disabling; and (iv) entitlement to a total disability evaluation based on individual unemployability.


REMAND

In October 2013, the Board remanded the issues on appeal in order to obtain an addendum medical opinion from an August 2011 examiner who previously provided an opinion regarding the etiology of the Veteran's bilateral hearing loss.  In the event that the August 2011 examiner was no longer available, the Board directed that an opinion be obtained from another qualified examiner and that the Veteran be afforded a VA examination in this regard if the examiner determined such was needed in order to provide the requested opinion.

The record reflects that the Veteran was scheduled for a VA audiology examination on January 14, 2014, at the VA Medical Center in Minneapolis, Minnesota.  Notice of this examination is not of record.  On January 13, 2014, the Veteran notified VA that he had permanently moved to Florida.  He failed to appear for the January 2014 examination in Minnesota and the RO readjudicated the claims in a March 2014 supplemental statement of the case without the benefit of an addendum medical opinion.  In a March 2014 statement, the Veteran again notified VA of his move to Florida and requested that he be rescheduled for a VA examination.  The Veteran also requested that jurisdiction over his claims be transferred to the RO in St. Petersburg, Florida.  To date, no action has been taken with regard to the Veteran's requests.  Given these circumstances, the Veteran has shown good cause for his failure to appear for the scheduled examination.  See 38 C.F.R. § 3.655 (2014).  Thus, a remand is again warranted for the hearing loss claim in order to afforded the Veteran an examination and obtain an opinion regarding the etiology of the claimed disorder.

Finally, the Board notes that the issue of service connection for a psychiatric disorder is inextricably intertwined with the hearing loss claim, and thus must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is remanded for the following action:

1.  The Veteran's case must be transferred to the RO in St. Petersburg, Florida.  

2.  Thereafter, the Veteran must be contacted and afforded the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  Regardless of his response, the RO must obtain any available updated VA treatment records.

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  The Veteran must be afforded a VA audiological examination to determine whether any currently or previously diagnosed hearing loss is related to his military service.  The Veteran's entire electronic file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, to include an audiogram, must be accomplished.  Specifically, the results of the audiological evaluation must state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz; provide the puretone threshold average; and must also state the results of the word recognition test, in percentages, using the Maryland CNC test.  The VA examiner must also describe the functional effects of the Veteran's service-connected bilateral hearing loss.  

After a review of the examination findings and the entire evidence of record, and with consideration of the Veteran's military occupational specialty, the objective medical findings in the service treatment records, the Veteran's history of in-service and post service noise exposure, and the Veteran's lay statements, including his testimony that he first noticed his hearing loss in service, the examiner must render an opinion as to whether any degree of the Veteran's bilateral hearing loss, currently or previously shown, is related to his military service, to include as due to acoustic trauma.  Prior to forming an opinion, the examiner is directed that regardless of whether hearing loss was shown in service or at separation from service, service connection can still be established if medical evidence shows that the hearing loss is actually due to incidents during service, to include exposure to noise. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures. 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated on the merits with consideration of all evidence received.  If any issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

